AO 245B (CASDRev. 02/18) Judgment in a Criminal Case §§ L & D

UNITED STATES DISTRICT CoURr APR 0 9 2919
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT IN A C
V_ (For Offenses Committed On or After November l, 1987)
ISIDRO GUT[ERREZ-DE JESUS (l)

 

 

 

 

 

 

 

 

 

Case Number: 3 : l 8-MJ-22292-JAH

Lauren Williams

Defendant’s Attorney
REGISTRATION NO.

m _
THE DEFENDANT:

)!4 pleaded guilty to count(s) One Of the-COmplaiIlt

was found guilty on count(s)
aRer a plea of not guilty

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Tit|e and Section [ Nature of Offense Count
Cmp 8:1325 - lllega| Entry (Misdemeanor) CMP
The defendant is sentenced as provided in pages 2 through 2 of this judgment

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

i:i The defendant has been found not guilty on count(s)

 

|:i Count(s) dismissed on the motion of the United States.

|X| Assessment: $10.00 Waived.

JVTA Assessment*: $

i:!
*Justice for Victims of Traiiicking Act of 2015, Pub. L. No. 114-22.
No fmc E Forfeiture pursuant to order filed , included herein.

IT lS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all flnes, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attomey of
any material change in the defendant’s economic circumstances

Anril 4. 2019

Date of Imposition Sentence

 

. JoHN A. HoUsroN
ITED sTATES DISTRICT JUDGE

3:18-MJ-22292-JAH

 

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: ISIDRO GUTIERREZ-DE JESUS (l) Judgment - Page 2 of 2
CASE NUMBER: 3: lS-MJ-22292-JAH

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
4 months as to count CMP; .

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

E|:|

|:| The defendant is remanded to the custody of the United States Marshal.

l:i The defendant shall surrender to the United States Marshal for this district:
U at A.M. on

 

 

 

|:| as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

E| on or before

|:| as notified by the United States Marshal.

[i as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSI-IAL

3:18-MJ-22292-JAI-I

 

